Citation Nr: 0008162	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  90-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a higher rate of special monthly 
compensation (SMC).

2.  Entitlement to an effective date earlier than June 12, 
1989, for a combined rating of 100 percent for the veteran's 
service-connected disabilities.

3.  Entitlement to reimbursement for the cost of two spas 
located at properties in McAllen and LaGrange, Texas.

4.  Entitlement to specially adapted housing or a special 
home adaptation grant.


WITNESSES AT HEARINGS ON APPEAL

Veteran and veteran's wife



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from various RO decisions rendered in the 1990s.  
In April 1998, the Board remanded the veteran's case to the 
RO so that he could be afforded a hearing before a Member of 
the Board.  In November 1999, the veteran presented testimony 
at a Board Video Conference hearing. 

Subsequent to the issuance of the last supplemental statement 
of the case in September 1999, the veteran submitted numerous 
statements and medical records.  In this regard, it is noted 
that any pertinent evidence submitted by the veteran which is 
accepted by the Board must be referred to the RO for its 
review and inclusion in a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  38 
C.F.R. § 20.1304(c).  In this case, the veteran waived RO 
jurisdiction for only some of the evidence he submitted; 
however, this is of no consequence as a review of all of the 
newly submitted evidence reflects that it is either 
duplicative of evidence already associated with the claims 
file and considered by the RO or irrelevant to the claims 
currently on appellate review.  Accordingly, the Board may 
proceed with an adjudication of the veteran's claims. 

The main body of the present Board decision concerns the 
veteran's claim for entitlement to SMC, entitlement to an 
effective date, earlier than June 12, 1989, for a combined 
rating of 100 percent for service-connected disabilities, and 
entitlement to reimbursement for the cost of two spas located 
at properties in McAllen and LaGrange, Texas.  His claim for 
entitlement to specially adapted housing or a special home 
adaptation grant is addressed in the remand which follows the 
decision.

Additionally it is noted that in a July 1999 statement, the 
veteran withdrew, from appellate consideration, claims of:  
entitlement to an increased evaluation for hearing loss of 
the right ear; entitlement to an evaluation greater than 30 
percent for a right rotator cuff repair and right shoulder 
hemiarthroplasty with degenerative arthritis of the right 
shoulder and elbow for the period prior to July 1, 1996, and 
an evaluation greater than 60 percent for the period 
beginning on July 1, 1996; entitlement to an increased 
evaluation for right carpal tunnel syndrome; entitlement to a 
compensable evaluation for fractures of the 7th and 8th ribs; 
entitlement to service connection for a cardiovascular 
disability; whether a claim for payment or reimbursement of 
the cost of unauthorized medical services received by the 
veteran on June 18, 1996, was timely filed; and entitlement 
to payment or reimbursement for the cost of unauthorized 
medical services received by the veteran during the period 
from January 15, 1984, to January 17, 1984, on April 11, 
1988, May 5, 1988, May 26, 1988, June 23, 1988, July 19, 
1988, a period from August 4, 1988, to August 5, 1988, a 
period from January 16, 1989, to January 18, 1989, on 
February 14, 1989, a period from March 1989 to June 1989, on 
June 2, 1989, a period from June 5, 1989, to June 9, 1989, on 
December 3, 1989, and a period from September 11, 1996, to 
September 18, 1996.  Additionally, he withdrew from appellate 
consideration his claim for reimbursement of the cost of one 
spa located at a property in Plano, Texas.  As such, none of 
the aforementioned claims are currently before the Board and 
will not be discussed in the decision that follows.

Other Matters

In March 1999, the Board denied the veteran's son's claim for 
entitlement to an award of educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to May 7, 1996.  Thereafter, the veteran 
filed a motion for reconsideration on behalf of his son and 
such was denied by the Board in December 1999.  Since then, 
the veteran has continued to submit statements indicating his 
disagreement with the Board's denial of his son's claim.  
However, this claim is not in appellate status and will not 
be further addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  As a result of service-connected disabilities, the 
veteran has loss of use of the upper extremities

3.  By RO decisions, rendered in December 1984 and March 
1985, the veteran's claim of service connection for carpal 
tunnel syndrome of the right wrist was denied; the veteran 
was informed by a July 1985 letter that he needed to file an 
appeal if he wanted appellate review of his claim, and he did 
not file a timely response.

4.  By a July 1985 RO decision, the veteran's ratings for 
service-connected disabilities were not increased and his 
combined rating was not changed; the veteran was duly 
informed of the aforementioned decision in a July 1985 letter 
and he did not file a timely response.

5.  By a September 1986 RO decision, the veteran's ratings 
for service-connected disabilities were not increased and his 
combined rating was not changed; the veteran was duly 
informed of the aforementioned decision by an October 1986 
letter and he did not file a timely response.

6.  On June 12, 1989, the RO received a statement from the 
veteran indicating that he had right arm and shoulder 
disabilities, among other things, and wanted his condition to 
be reevaluated.

7.  By an April 1995 RO decision, service connection was 
granted for carpal tunnel syndrome of the right wrist and 
such was rated 0 percent disabling effective from June 12, 
1989; service connection was granted for right upper 
extremity disabilities (including arthritis of the right 
shoulder and elbow and residuals of a right torn rotator 
cuff) and such was rated 0 percent disabling effective from 
June 12, 1989; service connection was granted for hearing 
loss of the right ear and such was rated 0 percent disabling 
effective from June 12, 1989, and 10 percent disabling 
effective from February 15, 1994; and service connection was 
granted for residuals of fractures of the 7th and 8th ribs and 
such was rated 0 percent disabling effective from July 1, 
1993.

8.  A March 1996 RO decision reflects that the rating for 
carpal tunnel syndrome of the right wrist was increased from 
0 to 30 percent, effective from June 12, 1989; the rating for 
the right upper extremity disabilities was increased from 0 
to 30 percent, effective from June 12, 1989; and the 
veteran's combined rating based on service-connected 
disabilities was increased to 90 percent effective from June 
12, 1989.
 
9.  By a February 1997 RO decision, clear and unmistakable 
error was found in the RO's March 1996 decision which 
determined that the veteran's combined rating was 90 percent; 
correcting the error, the RO determined that the veteran was 
entitled to a combined rating of 100 percent for his service-
connected disabilities, effective from June 12, 1989. 

10.  The record reflects that the veteran did not obtain 
authorization from VA, prior to having spas built in his 
homes.

11.  At the time the spas were built, a medical emergency did 
not exist such that a delay in the building of the spas would 
have been hazardous to the veteran's life or health.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the loss of use of the upper extremities have been met.  38 
U.S.C.A. §§ 1114(n), 5107(b), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350, 3.351, 3.352, 4.71a, Diagnostic Codes 
5051, 5301, 4.124a, Diagnostic Codes 8511, 8515 (1999). 

2.  The criteria for an effective date earlier than June 12, 
1989, for a combined rating of 100 percent for the veteran's 
service-connected disabilities have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.25, 
4.26 (1999).

3.  The criteria for reimbursement of two spas located at 
properties in McAllen and LaGrange, Texas have not been met.  
38 U.S.C.A. §§ 1717, 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1941 to May 
1946.

By a June 1946 RO decision, the veteran was granted service 
connection for paralysis of the left arm with limitation of 
motion of the left wrist, fingers, and thumb (rated 30 
percent) and for malaria (rated 0 percent).  

By an August 1946 RO decision, service connection was granted 
for residuals of a left chest injury involving resection of 
the fourth and fifth ribs (rated 0 percent).  Additionally, 
the veteran was granted an increased rating, to 60 percent, 
for paralysis of the left arm, as well as left shoulder, arm, 
and hand.  

By an October 1946 RO decision, the veteran's service-
connected left arm disability was rated as left arm paralysis 
(rated 40 percent) and as a left upper extremity muscle 
injury (rated 40 percent).  His left chest injury was rated 
as a muscle injury to the back (rated 10 percent) and as a 
pleural cavity injury (rated 20 percent).  The veteran's 
combined rating, based on service-connected disabilities, was 
listed as 70 percent.  Additionally, the veteran was awarded 
SMC based on the loss of use of the left hand.  38 U.S.C.A. 
§ 1114 (k); 38 C.F.R. § 3.350 (a).  

By a January 1949 RO decision, the veteran's rating for left 
arm paralysis was increased from 40 to 60 percent and his 
combined rating was increased from 70 to 80 percent.

In 1976 or 1977, the veteran indicated that he had a spa 
installed in his McAllen, Texas home.  In various statements, 
he said that having a spa installed in his home was the most 
cost effective way of obtaining whirlpool treatment.  He said 
that the spa cost $5,000 and that he had not kept any 
documentation associated with its purchase or installation.  
Prior to his purchase of the spa, he said his request for VA 
physical therapy for his arms, including whirlpool treatment, 
had been denied.  He also related that paying for whirlpool 
treatment at a private facility was cost prohibitive.

In 1980, the veteran moved to a new home located in LaGrange, 
Texas.  He said he also had a spa installed in this home but 
had not kept records associated with its purchase.
  
Private and VA treatment records, dated in the early 1980s, 
show that the veteran received treatment for upper extremity 
problems.

In an April 1984 letter, an employee of the Veterans of 
Foreign Wars indicated to a fellow employee that it might be 
possible for the veteran to secure increased ratings for his 
service-connected disabilities as he was unemployable.  
(There is no evidence that this letter was forwarded to VA.)

On May 12, 1984, the veteran's representative (Veterans of 
Foreign Wars) filed a statement with the RO, on the veteran's 
behalf, indicating that the veteran's service-connected 
disabilities had increased in severity and that he was no 
longer able to find employment.  It was requested that the RO 
consider whether the veteran was entitled to a total 
compensation rating based on individual unemployability.

By a June 1984 decision, the RO denied the veteran's claim 
for a total rating based on individual unemployability; and 
he was informed of the adverse decision by a RO letter that 
same month.  In July 1984, he submitted a notice of 
disagreement (NOD); and in August 1984, he was furnished with 
a statement of the case (SOC).  

In an August 1984 statement, the veteran's representative 
indicated that the veteran wanted service connection for a 
right arm disability.  In a September 1984 statement, it was 
clarified that the specific right arm disability the veteran 
was claiming was carpal tunnel syndrome of the right wrist.  
Additionally, records were submitted showing that the veteran 
had undergone a right carpal tunnel release at a VA facility 
in July 1984.  

By a December 1984 RO decision, service connection for carpal 
tunnel syndrome of the right wrist was denied.  Additionally, 
his combined rating was listed as 80 percent.  In December 
1984, the veteran was furnished with a supplemental statement 
of the case (SSOC) regarding both the claim of service 
connection for carpal tunnel syndrome of the right wrist and 
his claim for a total rating based on individual 
unemployability (denied by the RO in June 1984).  The cover 
letter accompanying the SSOC invited the veteran (but did not 
obligate him) to submit additional evidence in support of his 
claims prior to the case being sent to the Board.  

In a January 1985 letter, the RO informed the veteran that 
his claim of service connection for carpal tunnel syndrome of 
the right wrist had been denied.

In a January 1985 statement, the veteran indicated that he 
had received treatment for his right arm at a private 
facility and requested related records to be obtained.  Such 
records were obtained; and by a March 1985 RO decision, 
service connection for carpal tunnel syndrome of the right 
wrist was again denied.  He was furnished with a SSOC 
regarding carpal tunnel of the right wrist and the cover 
letter accompanying such again invited the veteran (but did 
not obligate him) to submit additional evidence in support of 
his claims prior to the case being sent to the Board.

By a July 1985 RO decision, it was determined that errors had 
been made in prior decisions regarding the characterization 
of his left upper extremity problems (as either a major or 
minor extremity) and regarding how the veteran's ratings for 
service-connected disabilities were combined.  Following the 
correction of the errors, the RO concluded that no increased 
ratings were warranted and that the veteran was still 
entitled to a combined rating of 80 percent for his service-
connected disabilities.

In a July 1985 letter, the veteran was informed that the 
December 1984 and March 1985 cover letters to the SSOCs were 
erroneous in that they informed the veteran that he need not 
file an appeal with regard to his claims for a total rating 
based on individual unemployability and service connection 
for carpal tunnel syndrome of the right wrist.  Further, the 
July 1985 letter informed the veteran that if he intended to 
appeal either of the aforementioned claims he should 
specifically state such.  It was pointed out that if the 
veteran failed to notify VA of his intentions, within 30 
days, no further action would be taken on his appeal.  
Finally, he was informed that his combined rating remained at 
80 percent.  The veteran did not respond to the July 1985 
letter. 

In September 1986, the veteran submitted a statement to the 
RO along with medical evidence from Texas Neurological 
Associates (dated in June 1986) and indicated he wanted such 
to be made part of his file.  The evidence reflected that he 
complained of a 15 year history of right arm pain.  He 
reported that the pain began in the right posterior neck 
region and extended into the arm and forearm areas.  He 
reported that his pain was exacerbated by use of the 
extremity, particularly including when he was writing or 
carrying a brief case.  He said the pain was reduced by 
taking a whirlpool bath, among other things.  Following an 
examination, the impressions included chronic right arm pain 
of multifactorial etiology, possible C5 radiculopathy, and 
possible upper brachial plexopathy (with mild right shoulder 
weakness, diminished reflexes, mild atrophy, and myofascial 
pain localized to the right posterior trapezius). 

Later in the month of September 1986, the RO reviewed the 
ratings of the veteran's service-connected disabilities and 
determined that, based on the newly submitted evidence, 
namely the June 1986 medical record from Texas Neurological 
Associates (discussed above), increased ratings for his 
service-connected disabilities were not warranted.  The 
veteran was informed of the adverse decision and of his 
appellate rights by an October 1986 RO letter, and he did not 
respond.

On June 12, 1989, the RO received a statement from the 
veteran reflecting his desire that his condition be 
reevaluated.  He specifically related that he was unable to 
use his right arm, and had spine, shoulder, elbow, and 
hearing problems.  With his June 12, 1989, claim, he 
submitted private medical records dated in January 1989 and 
February 1989.  Specifically, a January 1989 record, from the 
Texas Back Institute, shows that the veteran complained of 
low back problems and periscapular pain on the right side 
with right upper extremity radicular type paresthesias and 
dysesthesias.  It was noted that the aforementioned 
complaints regarding the right upper extremity began 10 years 
earlier and that he had seen numerous practitioners through 
the years.  It was noted that the veteran's complaints were 
so severe and incapacitating that he was considering surgical 
intervention.  It was also reported that his brachioplexus 
injury (a war wound) was not a problem at the time of the 
examination.  On objective evaluation, it was generally noted 
that his left upper extremity had deformities associated with 
a neurologic injury; a detailed examination was not 
performed.  Rather, the examination focused on his neck and 
right upper extremity problems.  Following an examination, it 
was noted that his primary problem involved cervical 
radiculopathy.  Low back problems, including lumbar 
spondylosis, were also noted.  

With his June 12, 1989, claim, the veteran submitted a 
January 1989 consultation examination report which shows that 
he complained of neck pain with radiation into the arm.  On 
objective examination, it was noted he had left tricep and 
bicep weakness with atrophic changes in the forearm and hand.  
Sensation was described as diminished in the upper 
extremities.  He was diagnosed as having moderately severe 
chronic right median entrapment neuropathy of the wrist 
(carpal tunnel syndrome) and mild chronic C6 radiculopathy.  

Finally, with his June 12, 1989, claim, the veteran submitted 
a February 1989 prescription note, from the Texas Back 
Institute, which reflects the opinion that he could not 
effectively use his right hand for work or writing.

Private medical records, dated in December 1989, show that 
the veteran was treated for a chronic right rotator cuff tear 
with significant bony arthropathy.  In March 1990, he 
underwent right shoulder surgery, including an 
acromioclavicular joint resection, acromioplasty, bursectomy, 
and a rotator cuff repair.

In May 1990, the veteran was notified by his employer (VA) 
that his physical limitations as an Appraiser could no longer 
be accommodated.  In this regard, it was noted that the 
veteran was unable to do the field work that his job required 
as he was unable to operate a motor vehicle.  It was further 
noted that there was no other vacant position to which he 
could be reassigned.  A few months later, in July 1990, the 
veteran was informed that he would not, in fact, be removed 
from his job but be placed in a leave without pay status.

In March 1994, the veteran injured his left shoulder in a 
fall. 

By an April 1995 RO decision, service connection was granted 
for carpal tunnel syndrome of the right wrist and such was 
rated 0 percent disabling effective from June 12, 1989; 
service connection was granted for right upper extremity 
disabilities (including arthritis of the right shoulder and 
elbow and residuals of a right torn rotator cuff) and such 
was rated 0 percent disabling effective from June 12, 1989; 
service connection was granted for hearing loss of the right 
ear and such was rated 0 percent disabling effective from 
June 12, 1989, and 10 percent disabling effective from 
February 15, 1994; and service connection was granted for 
residuals of fractures of the 7th and 8th ribs and such was 
rated 0 percent disabling effective from July 1, 1993.

In May 1995, the veteran underwent right hemiarthroplasty.  

In a July 1995 statement, the veteran's private physician 
noted that the veteran's use of a spa on a daily basis was 
likely to give him relief of symptoms, and that the purchase 
of a spa was the most practical and cost effective option.  
Use of a spa at a health club was deemed infeasible for the 
veteran as he was unable to drive an automobile.

In January 1996, the veteran underwent a VA compensation 
examination.  On examination of the right shoulder, range of 
motion studies revealed:  active abduction was to 40 degrees; 
passive abduction was to 90 degrees, at which point, he had 
pain under the acromion; external rotation was to 30 degrees; 
and internal rotation was to approximately 20 degrees.  He 
had pain on palpation, anteriorly.  On examination of the 
left shoulder, range of motion studies revealed:  internal 
rotation was to 20 degrees; active abduction was to 30 
degrees; and passive abduction was to 50 degrees.  He had 
pain on extreme motion.  Additionally, it was noted that he 
was unable to move either arm behind his back.  On 
examination of the left forearm, there was considerable 
atrophy of the extensor musculature.  It was noted that he 
had previously undergone a tendon transplant of the flexor 
tendon to the common extensors of the fingers and was only 
able to extend his fingers of the left hand.  He was 
developing claw hand and such was being counteracted by an 
extension finger splint which extended to the elbow.  With 
respect to the wrist, on forced flexion he developed 
paresthesias after a very short time.  The diagnoses were 
paralysis of the left arm (middle radicular group), wounds of 
Muscle Groups I, II, III, IV, and VII of the left arm, 
traumatic osteoarthritis of the left wrist, moderately severe 
flexion contractures of the thumb and fingers of the left 
hand, and a right rotator cuff injury with hemiarthroplasty 
(with severe fibrous ankylosis and disruption of the rotator 
cuff). 

By a March 1996 RO decision, the veteran was granted an 
increased rating for right upper extremity disabilities, from 
0 to 30 percent, effective from June 12, 1989, the rating was 
increased to 100 percent effective from March 23, 1990, 
decreased to 30 percent, effective from May 1, 1990, 
increased to 100 percent effective from May 5, 1995, and 
decreased to 30 percent effective from July 1, 1996.  (The 
aforementioned assignments of 100 percent ratings were based 
on the need for convalescence following right shoulder 
surgeries.)  Additionally, the March 1996 RO decision granted 
the veteran an increased rating for carpal tunnel syndrome of 
the right wrist, from 0 to 30 percent, effective from June 
12, 1989.  The ratings for the veteran's remaining service-
connected disabilities were not adjusted--left arm paralysis 
was rated 60 percent effective from December 7, 1948; a left 
upper extremity muscle injury was rated 40 percent effective 
from May 29, 1946; residuals of a pleural cavity injury was 
rated 20 percent effective from May 29, 1946; a muscle injury 
of the back was rated 10 percent effective from May 29, 1946; 
hearing loss of the right ear was rated 0 percent effective 
from June 12, 1989, and 10 percent effective from February 
15, 1994; residuals of fractures of the 7th and 8th right ribs 
was rated 0 percent effective from July 1, 1993; and malaria 
was rated 0 percent effective from May 29, 1946.  Based on 
the grant of increased ratings for carpal tunnel syndrome and 
disabilities of the right upper extremity, the veteran's 
overall combined rating was increased to 90 percent effective 
from June 12, 1989.  Additionally, SMC based on one service-
connected disability evaluated at 100 percent disabling 
(right shoulder replacement), with an additional service-
connected disability (left arm paralysis) evaluated as 60 
percent disabling was granted effective from March 23, 1990, 
to April 30, 1990, and from May 5, 1995, to June 30, 1995.  
38 U.S.C.A. § 1114 (s); 38 C.F.R.§ 3.350 (i).

A May 1996 VA aid and attendance examination report shows 
that the veteran did not have any restrictions with respect 
to grip or fine movements or the ability to feed himself, 
button his clothing, shave, or attend to the needs of nature.  
It was noted that he needed a walker and was under no 
restrictions regarding his ability leave the home or 
immediate premises.  It was also noted that he had 
generalized weakness due to endocarditis.

A May 1996 Work Capacity Evaluation, prepared for the 
purposes of the Department of Labor, concluded that the 
veteran could work 8 to 10 hours a day but had problems 
reaching and lifting with his left arm.  

In a June 1996 letter, it was noted by the veteran's private 
physician that the veteran's right shoulder was severely 
disabled.  It was noted that he did not have enough range of 
motion to drive a car, pick up a phone, or do any of the 
activities that would normally be required of his prior 
employment.  It was also noted that he had fractured his left 
shoulder at work and that the effects of his work injury were 
permanent and prevented him from returning to his job.  In 
sum, it was concluded that his disabilities were permanent 
and total, rendering him incapable of doing even light duty 
work.  Additionally, it was concluded that there was no way, 
regardless of any treatment, the veteran would ever fully 
recover and be able to work.

In September 1996, the veteran was hospitalized for treatment 
of a transient ischemic attack, and a cerebrovascular 
accident which resulted in weakness of the right side.  
Records, dated in October 1996, show that the aforementioned 
conditions made necessary the veteran's use of a walker and 
had limited his right shoulder strength and movement.  

In a November 1996 statement, a private physician indicated 
that the veteran was completely disabled secondary to both of 
his upper extremity problems. 

In a December 1996 statement, a private physician indicated 
that the veteran was currently disabled and unable to return 
to his job.  It was opined that he was unable to drive or use 
the telephone due to problems with his shoulder and due to 
neurological problems stemming from a stroke he suffered in 
September.  It was noted that his disability would continue 
for at least six months. 

A January 1997 VA compensation examination report shows that 
the veteran needed assistance with taking his shirt and coat 
off.  He had very little motion in his left shoulder.  
Specifically, he had 30 degrees of abduction with pain, and 
no adduction or internal or external rotation.  He could 
elevate his shoulder about 50 degrees and his hand was in a 
fist position.  He had very little motion in his right arm 
secondary to his stroke.  He had a combined median ulnar and 
radial nerve injury.  He had atrophy of the musculature of 
the left arm and forearm.  The left and right arms measured 
28 and 31 centimeters in diameter, respectively.  The 
impressions were a brachial plexus injury of the left side 
with residuals; a combined injury of the median ulnar and 
radial nerves of the upper arm and hand; loss of use of the 
left hand; loss of use of the left shoulder; a history of a 
cervical fusion; a repair of the rotator cuff on the right 
shoulder; a right shoulder replacement; and a cerebrovascular 
accident with right-sided residuals.

In January 1997, the veteran underwent a VA aid and 
attendance examination.  (It was noted that the claims file 
had not been made available for review in conjunction with 
the examination.)  During the examination, the veteran said 
he required physical therapy and needed help in feeding 
himself, dressing, shaving, brushing his teeth, and preparing 
meals.  He complained of weakness of the right arm and leg, 
the inability to raise either right or left shoulder, and 
spasms in the forearm and wrist areas, all of which he 
attributed to old injuries.  On physical examination of the 
left upper extremity, he was unable to extend the fingers of 
his left hand but could make a fair fist.  He had adequate 
movement of the elbow; and he had marked limitation of 
movement of the left shoulder, including a slight decrease in 
rotation and the inability to elevate the shoulder.  As for 
the right upper extremity, he could make an adequate fist of 
the right hand.  He had slight weakness on flexion and 
extension of the elbow.  He was unable to elevate the left 
shoulder; and had marked impairment of rotation.  Regarding 
the capacity to protect himself from the hazards and dangers 
of one's daily environment, it was noted that the veteran did 
not complain of dizziness and his memory was excellent.  His 
balance was slightly unsteady and it was noted that he had 
previously fallen on several occasions, probably due to his 
right foot drop.  It was noted that the veteran lived on the 
ground floor and there were no stairs to climb.  As for his 
daily routine, it was noted that he spent 1.5 hours in the 
morning, and 1.5 hours in the afternoon doing exercises.  He 
was also active in that he was writing a book by long-hand, 
cared for houseplants, and played with his five dogs.  He 
said he left the house four or five times a day to walk 
around the neighborhood, and went out to eat with his wife 3 
or 4 times during the week.  It was indicated that when they 
traveled by automobile, the veteran's wife was the driver.  
The examiner opined that, at the present time, the veteran 
did require considerable assistance by his wife for daily 
care, including some assistance with bathing, dressing and 
undressing, shaving, and eating.  The diagnoses were 
residuals of shell fragment wounds (postoperative status), 
and a cerebrovascular accident with residual weakness of the 
right and upper lower extremities with subsequent 
rehabilitation.  In an addendum to the examination report, it 
was noted that his non-service-connected stroke had resulted 
in an additional decrease in his functional ability of the 
right upper extremity, and that there was no evidence of a 
complete loss of function of both upper extremities.

A January 1997 statement from a private physician reflects 
that the veteran required physical therapy for both arms, 
particularly for his right hand and shoulder.  It was noted 
that he was unable to effectively use his left arm due to his 
war injury and that such had led to overuse of his right arm 
and shoulder, leading to multiple surgeries of the right 
shoulder and wrist.  It was noted that prior to September, 
the veteran had relied on home exercise, heat treatment, and 
use of a hot tub to somewhat relieve his discomfort; and the 
examiner recommended that he resume the aforementioned 
treatments on a formal basis with a physical therapist.  The 
goal was to control pain and restore as much strength and 
mobility as possible to the veteran's right arm and shoulder.  
It was noted that he would likely require treatment for 
several months, probably at a minimum of six to twelve 
months.  It was concluded that the veteran was unable to 
perform any of the activities of daily living, including 
bathing, dressing, and simple housekeeping duties such as 
using appliances, cooking, and cleaning.  It was noted that 
he needed help for these activities until such time that he 
could perform them for himself. 

By a February 1997 RO decision, it was determined that clear 
and unmistakable error had been made in the March 1996 RO 
decision in that an adjustment of his combined rating was not 
made pursuant to 38 C.F.R. § 4.26, which relates to the 
bilateral factor.  With proper application of the bilateral 
factor, it was determined that the veteran was entitled to a 
combined rating of 100 percent effective from June 12, 1989. 

In a February 1997 statement from a VA physician, it was 
noted that the veteran reported having significant right 
upper extremity weakness effecting areas including the hand 
and shoulder.  Due to right upper extremity pain and or 
weakness, it was concluded that he required assistance with 
his daily care and was unable to feed, dress, or bathe 
himself, and was unable to perform his personal hygiene. 

A February 1997 private medical record reflects that the 
veteran had chronic pain in both shoulders with limited 
motion.  His disabilities were described as extensive and 
included a chronic right rotator cuff tear with arthritis, 
status-post hemiarthroplasty (with reasonably good pain 
relief but no improvement in motion), and a chronic fracture 
dislocation of the left shoulder with severe arthritis both 
pre and post fracture combined with a dense brachial plexus 
injury.  It was noted that the veteran continued to be 
disabled from any type of work.  He had difficulty dressing 
and feeding himself, and was unable to take care of his 
personal hygiene needs.  It was opined that the veteran 
should qualify for attendant care (at least 4 to 5 hours per 
day) to improve his quality of life.  Without any type of 
assistance, it was noted that the veteran would be bedridden 
and lead a miserable existence. 

In a June 1997 statement, a private physician indicated that 
the veteran had severe dysfunction of both upper extremities 
related to his World War II injuries.  It was opined that 
there was no chance that his condition would materially 
change in the future and that his injuries should be 
considered permanent.  It was opined that the veteran was 
restricted from any type of work secondary to his inability 
to even perform simple activities of daily living such as 
dressing, driving, lifting, pushing, pulling, or any 
activities normally associated with that of a property 
management specialist (his previous job).  It was further 
opined that he was disabled from any type of useful gainful 
employment and was unemployable. 

By an October 1997 RO decision, the veteran was granted an 
increased rating, from 30 to 60 percent for his right upper 
extremity disabilities, effective from July 1, 1996. 

In a March 1998 statement, an attending physician noted that 
the veteran's major diagnosis was painful hemiarthroplasty of 
the right shoulder, and his other diagnoses included end-
state posttraumatic arthritis of the left shoulder, chronic 
brachial plexus palsy, and a rotator cuff tear with bilateral 
arthroplasty.  It was opined that the veteran was housebound, 
but not bedridden, blind, or with a loss of anal or bladder 
sphincter control.  It was also noted that he needed 
assistance with getting around, dressing, attending to the 
needs of nature, and washing and keeping himself clean and 
presentable. 

By a December 1998 RO decision, the veteran's claim for SMC 
based on the need for regular aid and attendance or by reason 
of being housebound was denied.  He perfected an appeal to 
this decision.

In February 1999, the veteran was hospitalized for treatment 
associated with a right hip fracture. 

In a June 1999 statement, a private internist noted that the 
veteran had the inability to use his left shoulder to any 
degree and had significant stiffness in his left wrist 
despite having undergone surgeries.  It was also noted that 
he had weakness with regard to his grip, biceps, and triceps 
on the left side (as a result of injuries sustained 50 years 
ago) and it was opined that such would not improve.  It was 
also noted he had suffered a stroke in 1996 which effected 
his speech, and upper right and lower extremities.  It was 
concluded that he was unemployable and unable to hold down 
any job regardless of its requirements.  It was noted that 
his functional capacity was limited and that his intermediate 
term prognosis was poor.  

At a November 1999 Board video conference hearing, the 
veteran indicated that he had served during World War II and 
had sustained injuries in combat.  He said he now required 
assistance with respect to the activities of daily living.  
In this regard, he related that his son usually came to his 
house in the morning and got him dressed and bathed.  He also 
said his son performed other tasks for him like getting his 
newspaper and coffee.  He related that a female caregiver 
came to his home in the evening and bathed him.  In between 
his son and caregiver's visits, he said, he did not eat as he 
was incapable of preparing food by himself.  He also said he 
could not take things out of the refrigerator or take things 
from cabinets, among other things.  He also mentioned he had 
sustained a stroke and had other problems including a 
fractured hip.  With respect to his claim for an earlier 
effective date for his service-connected disabilities, he 
related he had first filed a claim in 1989.  However, he also 
said that beginning in 1984, he had sent letters to various 
service organizations asking for assistance in obtaining VA 
benefits but did not receive any.  The veteran indicated that 
he had not received notification from VA that his claim for a 
total rating had been denied in 1984.  He said he had not 
received VA treatment from 1985 to 1989; however, he did 
indicate that he had sent numerous statements to the VA 
during that period, indicating he wanted higher ratings.  He 
said he had last worked in March 1994 for VA.  With respect 
to his claim for reimbursement, he said his doctor had 
suggested spa treatment.  Previous to purchasing the spas, he 
said he had traveled long distances for therapy but it soon 
became cost prohibitive.  He said he did not ask VA whether 
they would pay for the spas prior to their purchase and 
installation.  

II.  Legal Analysis

A.  SMC Claims

The statutory and regulatory provisions regarding SMC are 
contained in 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  The 
statutory provisions of 38 U.S.C.A. § 1114 are divided into 
numerous subsections, identified by letters of the alphabet, 
beginning with the letter (k).

SMC awards identified as (k) are granted for disabilities 
essentially involving anatomical loss or loss of use of only 
one hand, one foot, or one eye, or both buttocks, or one or 
more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a).

Generally, loss of use of the hand, for the purposes of SMC, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump with use of a suitable prosthetic appliance.  
38 C.F.R. § 4.63.  A determination as to loss of use will be 
made on the basis of the actual remaining function of the 
hand, i.e. whether the acts of grasping and manipulation 
could be accomplished equally well with an amputation stump 
with prosthesis.  Id.

The next three letters of the alphabet following (k) relate 
to increasing levels of disabilities, to the most severe 
combinations of anatomical losses or losses of use.  The (l) 
rate is available if the veteran, as the result of the 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, or is permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on the actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to conditions like: the inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  The claimant will be deemed 
"bedridden" when he is actually required to remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Additionally, it is noted that all of the 
disabling conditions enumerated in this paragraph need not be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  See Turco v. Brown, 9 Vet. App. 222 (1996).

The (m) rate is awarded, if the veteran, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering the veteran so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A.§ 1114(m); 38 C.F.R. § 3.350(c).

The (n) rate is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
prosthetic appliance; anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic appliance with 
anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance; or anatomical loss of both eyes or 
blindness without light perception in both eyes.  Amputation 
is a prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).

As an initial matter, it is noted that the veteran has 
properly appealed RO decisions which denied entitlement to 
SMC based on the need for regular aid and attendance or by 
reason of being housebound and SMC based on the total loss of 
use of the upper extremities.  He is currently in receipt of 
SMC based on the loss of use of the left hand (pursuant to 
38 U.S.C.A. § 1114(k)).  As his goal appears to be the 
receipt of a higher rate of SMC, all possible avenues for 
such entitlement will be discussed in the following decision.

From a historical perspective, is noted that the veteran 
sustained serious combat injuries to the left upper 
extremity, chest, and back during World War II.  In order to 
compensate for limitations associated with his combat 
injuries, he increased use of his right upper extremity.  
Such increased use, among other things, in turn led to severe 
disability of the right upper extremity.  Currently, service 
connection is in effect for:  paralysis of the left arm; left 
upper extremity muscle injuries (effecting Muscle Groups I, 
II, III, IV, and V); residuals of a pleural cavity injury; 
residuals of a gunshot wound to the back (effecting Muscle 
Group XX); right upper extremity disabilities (including a 
right rotator cuff repair and right shoulder hemiarthroplasty 
with degenerative arthritis of the right shoulder and right 
elbow); carpal tunnel syndrome of the right wrist; hearing 
loss of the right ear; residuals of fractures to the 7th and 
8th ribs; and residuals of malaria.  As noted above, he is in 
receipt of SMC based on the loss of use of the left hand.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  (Additionally, 
it is noted that the veteran was in receipt of SMC based on 
one service-connected disability evaluated as 100 percent 
disabling (right shoulder replacement) with an additional 
service-connected disability (left arm paralysis) evaluated 
as 60 percent disabling, for periods in 1990 and 1995.  
38 U.S.C.A. § 1114 (s); 38 C.F.R.§ 3.350 (i).)

Since the veteran has already established entitlement under 
38 U.S.C.A. § 1114(k), the first issue to be analyzed is 
whether the veteran meets the criteria for an even higher 
rate of SMC pursuant to 38 U.S.C.A. § 1114(l).  In this 
regard, it is clear that the veteran's service-connected 
disabilities have not caused anatomical loss or loss of use 
of both feet, or of one hand and one foot, or blindness in 
both eyes.  However, the question remains whether the 
veteran's service-connected disabilities (noted above) have 
resulted in his being housebound or in need of the regular 
aid and attendance of another person because of resultant 
helplessness due to mental and/or physical impairment  

The veteran has repeatedly asserted that his service-
connected upper extremity disabilities result in the need for 
aid and attendance.  Generally, it is noted that medical 
records, from the 1990s onward, consistently reflect that the 
veteran experiences weakness and limitation of motion of the 
arms and shoulders and has undergone extensive treatment for 
such problems, including multiple surgeries.  Specifically, 
private medical evidence, dated in June and December 1996, 
reflects the opinion that the veteran's limitation of motion 
of the arms prevented him from being able to drive a car, 
pick up a telephone, or do any of the activities associated 
with his prior employment.  When examined by the VA in 
January 1997, for aid and attendance purposes, it was opined 
that the veteran required considerable assistance in daily 
care, including assistance with bathing, dressing and 
undressing, shaving, and eating.  Later records, from 1997 to 
1999, are to the same effect, particularly including a 
February 1997 private medical record which reflects that the 
veteran had chronic pain in both shoulders with limited 
motion, and was in need of at least 4 to 5 hours of attendant 
care, per day, without which he would otherwise be bedridden 
and miserable.  Notably, at a November 1999 Video Conference 
Board hearing the veteran indicated that he utilized, on a 
daily basis, the assistance of two caregivers, one of whom 
was his son.  He said he received assistance in bathing and 
feeding, among other things.

Based on the aforementioned, it must be concluded that there 
is an actual requirement of personal assistance from others, 
and that the veteran requires this care or assistance on a 
regular basis to protect and assist him.  Accordingly, he is 
in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  As SMC based on the 
need for regular aid and attendance is a greater benefit than 
SMC by reason of being housebound, see 38 U.S.C.A. § 1114(s), 
the veteran's claim for housebound benefits is moot.
 
Now, the Board will analyze whether the veteran is entitled 
to a higher rate of SMC pursuant to U.S.C.A. § 1114(m) or 
38 U.S.C.A. § 1114(n).  In this regard, it is noted that the 
veteran's service-connected disabilities do not result in 
anatomical loss or loss of use of the legs, or blindness.  He 
has already established loss of use of the left hand.  As 
such, the dispositive questions that remain are whether the 
veteran experiences loss of use of the right hand and/or loss 
of use of the arms or upper extremities.  A review of the 
medical evidence on file shows that the veteran suffers from 
debilitating carpal tunnel syndrome of the right wrist and 
bilateral upper extremity disabilities which produce pain, 
weakness, and limitation of motion of the arms, elbows, and 
shoulders.  Medical records, dated in 1996, generally show 
that the veteran was unable to move his arms behind his back 
and did not have sufficient range of motion in his arms and 
shoulders to perform activities of daily living.  

Medical records, dated in 1997, continue to reflect pain, 
weakness, and limitation of motion of the upper extremities.  
Notably, following a January 1997 VA examination, it was 
concluded that he had loss of use of the left shoulder.  The 
veteran was examined at private facilities in February 1997.  
His service-connected upper extremity disabilities were 
described as extensive; and it was indicated that he was 
unable to work or independently take care of himself.  A June 
1997 opinion of a private physician similarly reflects that 
the veteran had severe dysfunction of both upper extremities 
and that there was no hope for recovery.  More recent medical 
evidence, including a June 1999 statement of a private 
physician, continues to indicate that the veteran had no left 
shoulder functioning and had significant stiffness in his 
left wrist.  It was noted that his functional capacity was 
limited and that his prognosis was poor.

Applying the aforementioned facts to the law pertaining to 
SMC, it is noted that while the veteran does have significant 
problems with right hand functioning as a result of carpal 
tunnel syndrome, his overall condition is far more disabling 
than that.  Giving the veteran the benefit of the doubt, it 
must be determined that the aforementioned evidence shows 
that his service-connected disabilities result in loss of use 
of the upper extremities and such is most suitably rated 
pursuant to 38 U.S.C.A. §§ 1114(n), 5107(b).  As it has been 
determined that the veteran is entitled to SMC at the (n) 
rate, the award of SMC based on aid and attendance (pursuant 
to 38 U.S.C.A. § 1114(l)) is canceled out as according 
benefits under both the (l) and (n) rates for the same 
service-connected conditions would be duplicative. 

Now the question becomes whether the veteran is entitled to 
an even higher rate of SMC, beyond that which is provided 
pursuant to 38 U.S.C.A. § 1114(n).  SMC at the rate provided 
by 38 U.S.C.A. § 1114(o) requires anatomical loss of both 
arms so near the shoulder as to prevent the use of prosthetic 
appliances, disability under conditions which would entitle 
the veteran to two or more of the rates provided in one or 
more subsections (l) through (n) with no condition being 
considered twice in the determination, combinations of 
deafness and blindness, or paralysis of the lower extremities 
with loss of bladder and bowel control.  38 U.S.C.A. 
§ 1114(o).

Additionally, applicable regulatory provisions found at 38 
C.F.R. § 3.350 provide that in making the determination as to 
whether the veteran has two or more of the rates under (l) 
and (n), such rates must be based upon separate and distinct 
disabilities.  This requires, for example, that, when a 
veteran who suffered the loss or loss of use of two 
extremities and is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness.  38 C.F.R. § 3.350(e).  The fact that loss 
of use results from a common etiological agent will not 
preclude entitlement.  38 C.F.R. § 3.350(e)(3).

Additionally, the provisions of 38 U.S.C.A. § 1114(p) provide 
for intermediate steps of SMC where the veteran's service-
connected disabilities exceed the requirements for any of the 
levels of SMC, (l) through (n).  The (p) rate applies in the 
event the veteran has suffered the anatomical loss or loss of 
use, or a combination of anatomical loss or loss of use of 
three extremities.

In addition to the statutory rates payable under 38 U.S.C. 
§ 1114 (l) through (n), additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate, or if 
already entitled to an intermediate rate, to the next higher 
statutory rate.  38 U.S.C.A. § 1114 (p); 38 C.F.R. 
§ 3.350(f)(3).  An additional permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
§ 1114 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for (o).   38 C.F.R. § 3.350(f)(4).  In the 
application of both 38 C.F.R. § 3.350(f)(3) and 38 C.F.R. 
§ 3.350(f)(4), the additional disability or disabilities must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114 (l) through (n) or the 
intermediate rate provisions outlined above.  38 C.F.R. 
§ 3.350(f).

In the instant case, a higher level of SMC than the current 
(n) rate is not available under 38 U.S.C.A. § 1114(o) because 
the veteran does not have anatomical loss of both arms so 
near the shoulder as to prevent use of a prosthetic 
appliance.  A higher rate of SMC is not warranted under 38 
U.S.C.A. § 1114 (o) on account of disability that would 
entitle him to two or more rates set forth in one or more of 
the subsections (l) through (n), with no condition being 
considered twice.  In this regard it is noted that the 
veteran is not service-connected for any eye disorder causing 
impaired vision, or any lower extremity disorder causing 
anatomical loss or loss of use of the foot, feet, leg or 
legs.  The (o) rate would also be available if the veteran 
needed the aid and attendance of another or was bedridden on 
account of disability other than that already compensated 
under the (n) rate.  However, as already noted, while the 
veteran needs the assistance of another, it is because of his 
service-connected disabilities of the upper extremity and not 
on the account of another service-connected disability.  

Finally, while the provisions of 38 C.F.R. § 3.350(f)(3) and 
38 C.F.R. § 3.350(f)(4) allow for increased SMC when, in 
addition to disability accounted for by one of the rates 
under (l) through (n), the veteran has permanent disability 
independently rated at 50 or 100 percent, the salient point 
to be made is that such additional disability must be 
separate and distinct disability, and involve different 
anatomical segments or bodily systems from the disability 
that established the initial assignment of SMC under one of 
the rates (l) through (n).  In the veteran's case, he does 
not possess a disability rated at 50 or 100 percent which is 
distinct from his disabilities of the upper extremities.  
Consequently, an increase based on either of these provisions 
is not warranted.

Moreover, any arguments for aid and attendance at an even 
higher rate of SMC must fail.  The provisions of 38 U.S.C.A. 
§ 1114(r)(1) and 38 C.F.R. § 3.350 are for application only 
when the veteran is already receiving the maximum rate under 
38 U.S.C.A. § 1114(o) or (p) and is need of regular aid and 
attendance.  Since, as noted above, an increase above the (n) 
rate has not been allowed, the assignment of a higher aid and 
attendance rate under 38 U.S.C.A. § 1114(r) is not 
appropriate in this case.  38 C.F.R. § 3.350(h).

As such, it must be concluded that the highest rate of SMC 
available to the veteran is that provided pursuant to 38 
U.S.C.A. § 1114(n), which is based on loss of use of the 
upper extremities.  


B.  Earlier Effective Date Claim for a 100 percent Combined 
Rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible.  Further, he 
has not alleged nor does the evidence show that any records 
of probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
Accordingly, the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied. 

In the instant case, a review of the record reveals that by a 
March 1996 RO decision, the veteran's ratings for carpal 
tunnel syndrome of the right wrist and right upper extremity 
disabilities were increased from 0 to 30 percent, each; and 
both increases were made effective as of June 12, 1989.  As a 
result of such awards, the RO increased the veteran's 
combined rating, for service-connected disabilities, to 90 
percent, effective June 12, 1989.  38 C.F.R. § 4.25.  In a 
February 1997 decision, the RO determined that clear and 
unmistakable error had been committed in the RO's March 1996 
decision with regard to the calculation of the veteran's 
combined rating.  It was specifically determined that 
application of 38 C.F.R. § 4.26, which deals with the 
bilateral factor, had not been made.  With proper application 
of the bilateral factor, it was determined by the RO, in its 
February 1997 decision, that the veteran was entitled to a 
100 percent, not 90 percent, combined rating based on his 
service-connected disabilities; and such rating was made 
effective as of June 12, 1989.  It appears that June 12, 
1989, was chosen as the effective date since this was when 
the increased ratings for carpal tunnel syndrome of the right 
wrist and right upper extremity disabilities were made 
effective thereby making the combined rating of 100 percent 
possible.  Further, a review of the claims file reveals that 
the veteran's increased ratings for carpal tunnel syndrome of 
the right wrist and right upper extremity disabilities were 
made effective as of the veteran's date of claim for service 
connection.  As such, the matter of an earlier effective date 
for a 100 percent combined rating turns, in part, on whether 
the correct effective date for service connection for carpal 
tunnel syndrome of the right wrist and right upper extremity 
disabilities was chosen.

Pertinent law and regulations provide that the effective date 
for an award of service connection and compensation, based on 
an original claim filed more than a year after service, shall 
be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b); 38 C.F.R. § 3.400(b)(2).  The effective date 
of service connection and compensation, based on a claim 
reopened with new and material evidence after a final 
disallowance, will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

In the instant case, it is noted that the veteran first filed 
claims of service connection for carpal tunnel syndrome of 
the right wrist and disabilities of the right upper extremity 
decades after service.  With specific regard to carpal tunnel 
syndrome of the right wrist, he first filed a claim for 
service connection in 1984.  The RO denied this claim in 
December 1984, and that same month, he was furnished with a 
SSOC.  The cover letter accompanying the SSOC invited the 
veteran (but did not obligate him) to submit additional 
evidence in support of his claim prior to the case being sent 
to the Board.  In a January 1985 statement, the veteran 
indicated that he had received treatment for his right arm at 
a private facility and requested related records to be 
obtained.  Such records were obtained; and by a March 1985 RO 
decision, service connection for carpal tunnel syndrome of 
the right wrist was again denied.  He was furnished with a 
SSOC and the cover letter accompanying such again invited the 
veteran (but did not obligate him) to submit additional 
evidence in support of his claim prior to the case being sent 
to the Board.  In a July 1985 letter, the veteran was 
informed that the December 1984 and March 1985 cover letters 
to the SSOCs were erroneous in that they informed him that he 
need not file an appeal with regard to his claim for service 
connection for carpal tunnel syndrome.  Further, the July 
1985 letter informed the veteran that he needed to file an 
appeal within 30 days or no further action would be taken on 
his appeal.  The veteran did not respond.  As such, the RO's 
1984 and 1985 decisions, denying service connection for 
carpal tunnel syndrome of the right wrist, became final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Thereafter, there are no relevant communications from the 
veteran until July 12, 1989.  In this July 1989 statement, 
the veteran again reasserted his interest in service 
connection for a right arm disability (i.e. carpal tunnel 
syndrome of the right wrist) and a right shoulder disability, 
among other things; and by an April 1995 RO decision, service 
connection was established for both carpal tunnel syndrome of 
the right wrist and disabilities of the right upper extremity 
as of June 12, 1989, which was the date of his claim.  Under 
the above cited legal authority, June 12, 1989, is the 
correct effective date as it is the date of receipt of the 
reopened claim after a final disallowance (for service 
connection for carpal tunnel syndrome of the right wrist), as 
well as the date of the initial claim for service connection 
first filed more than one year after his service 
discharge(for disabilities of the right upper extremities).  
An earlier effective date for the grants of service 
connection is not permitted by law.  As such, an earlier 
effective date for a 100 percent combined rating is not 
warranted as the combined rating was established based on the 
grant of increased ratings for carpal tunnel syndrome of the 
right wrist and right upper extremity disabilities, which in 
turn was established as of the earliest date possible--the 
date of his claims for service connection.

The veteran contends that he is entitled to an effective date 
in the 1970s or 1980s for the assignment of a 100 percent 
combined rating for his service-connected disabilities.  He 
appears to be arguing that, as of the 1970s or 1980s, his 
service-connected disabilities should have been rated such 
that a combined rating of 100 percent was in order.  In this 
regard, applicable statutory and regulatory provisions 
require VA look to all communications from the veteran which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  It is noted 
that the date of an outpatient or hospital examination or 
admission to a VA or uniformed service hospital will be 
accepted as the date of receipt of an informal claim for 
increased benefits.  38 C.F.R. § 3.157.  However, among other 
requirements are that the informal claim must identify the 
benefit sought, and a timely formal claim must follow the 
informal claim.  38 C.F.R. § 3.155; Williams v. Gober, 
10 Vet. App. 447 (1997).

On review of the record, there is no evidence suggesting that 
the veteran filed an informal or formal claim, for a combined 
rating of 100 percent, in the 1970s.  Notably, in May 1984, a 
claim was filed with the RO which reflects that the veteran's 
service-connected disabilities had worsened and that he was 
desirous of a total rating based on individual 
unemployability.  Based on the specific wording of the May 
1984 claim, the RO reasonably construed the veteran's claim 
as solely one for a total rating based on individual 
unemployability, not a total rating on a schedular basis, and 
denied such in a June 1984 decision.  By a June 1984 letter, 
the veteran was informed of the RO's adverse determination 
and of his appellate rights.  Thereafter, in July 1984, he 
filed a NOD with respect to the June 1984 decision.  In 
August 1984, he was furnished with a SOC; however, he failed 
to file a substantive appeal.  As such, the June 1984 RO 
decision became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

In 1985 and 1986, the RO made routine reviews of the ratings 
for the veteran's service-connected disabilities.  His 
ratings were not increased pursuant to such decisions, and 
his combined rating remained static.  He was informed of the 
outcome of the RO's decisions and he did not file appeals.  
As such, the RO's decisions, in 1985 and 1986, became final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Thereafter, on June 12, 1989, the RO received the veteran's 
claim that he wanted his condition to be reevaluated.  It is 
noted that he did not specifically raise a claim for a 100 
percent combined or schedular rating; however, even if the 
statement were construed as such, it still would not result 
in an earlier effective date.  As of the June 12, 1989, 
statement, service connection was in effect for left arm 
paralysis (rated 60 percent), a left upper extremity muscle 
injury (rated 40 percent), a muscle injury to the back (rated 
10 percent), a pleural cavity injury (rated 20 percent), and 
residuals of malaria (rated 0 percent).  In order for the 
veteran's claim for an earlier effective date to prevail, he 
would have to show that it was factually ascertainable that 
the aforementioned disabilities combined to create a 100 
percent rating within one year of the date of his June 12, 
1989, claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  In undertaking this analysis, any disability 
resulting from carpal tunnel syndrome of the right wrist, the 
right upper extremity, hearing loss of the right ear, and 
residuals of fractures of the 7th and 8th ribs, would have to 
be disregarded as service connection was only established for 
such conditions as of or later than June 12, 1989.  
Additionally, the bilateral factor would not apply since, as 
of June 12, 1989, he was only service-connected for 
disabilities effecting the chest, back, and left side.  
38 C.F.R. § 4.26.

A review of the record shows that evidence submitted in 
conjunction with his claim includes records dated in January 
and February 1989 which show treatment for disabilities which 
were not service-connected as of June 12, 1989.  As the 
records submitted in conjunction with his claim and other 
evidence on file in no way shows that his ratings for left 
arm paralysis, a left upper extremity muscle injury, a muscle 
injury to the back, a pleural cavity injury, and residuals of 
malaria should have been higher at that point, he is not 
entitled to an earlier effective date for a combined rating 
of 100 percent.  

As the RO assigned the earliest effective date legally 
permitted in this case, June 12, 1989, for the award of a 
combined rating of 100 percent, based on service-connected 
disabilities, the veteran's claim must fail. 


C.  Reimbursement for the Cost of Two Spas

The veteran's claim for reimbursement for the cost of two 
spas is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  As 
such, no further assistance to the veteran with the 
development of evidence is required.

Home health services determined by VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran and include home improvements and 
structural alterations (HISA) as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  38 U.S.C.A. 
§ 1717(a).  Additionally, it is noted that VA may furnish any 
type of therapeutic or rehabilitative device, if medically 
indicated, to any veteran who is receiving SMC under 
38 U.S.C.A. § 1114(l)-(p) or pension under Chapter 15 by 
reason of being in the need of regular aid and attendance. 

The question of reimbursement under the HISA program for 
improvements made without prior VA authorization was 
addressed by the VA General Counsel in June 1982.  Although 
this memorandum is not binding on the Board, it is 
nonetheless instructive.  The General Counsel determined that 
home health services, including home improvements and 
structural alterations, were a type of outpatient treatment 
subject to the general requirements that reimbursement for 
outpatient medical services not authorized in advance may be 
made only if certain criteria are met.  These criteria 
require, in pertinent part, that the services have been 
rendered in a medical emergency such that delay would have 
been hazardous to the veteran's life or health.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.80.  The General Counsel noted that 
due to the period of time which is inherently required to 
make improvements or structural alterations to a home, delay 
in provision of such improvements could not be considered 
hazardous to life or health.  It was concluded that all 
claims for reimbursement for improvements not authorized in 
advance by the VA under the HISA program should be denied. 

In a case similar to the one currently under consideration, 
the Board denied entitlement to reimbursement for the cost of 
unauthorized private home improvements and structural 
alterations to the veteran's home on the basis that prior 
authorization for the home improvements had not been obtained 
by VA and that a medical emergency was not present at the 
time of the improvements and alterations to the veteran's 
home.  The veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims and the Board's decision 
was affirmed.  Paris v. Brown, 6 Vet. App. 75 (1993).  The 
Court's decision in Paris is controlling authority in the 
present case. 

The relevant facts in this case are not in dispute.  In the 
1970s, the veteran contends he requested VA to provide him 
with whirlpool treatment at a VA or private facility; he said 
this request was denied.  Thus, he said he decided to 
purchase a spa on his own and have such installed in his 
home.  He said he purchased his first spa in 1976 or 1977 and 
had it installed in his McAllen, Texas home.  In 1980, he 
said, he had a second spa installed in his home located in 
LaGrange, Texas.  Both spas were purchased and installed 
without obtaining prior VA authorization.  More than a decade 
later, in the 1990s, the veteran submitted a claim to VA for 
the reimbursement of the cost of both spas.  A review of the 
evidence on file does not demonstrate that, at the time he 
purchased the spas, a medical emergency was present.  As 
such, it follows that the criteria for entitlement to 
reimbursement for the cost of the home improvements and 
structural alterations have not been met.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; Paris, supra.  

The veteran stresses that use of a spa was medically 
necessary as treatment for his service-connected upper 
extremity disabilities; and it is acknowledged that there is 
some evidence on file which shows that spa treatment was 
beneficial.  However, there is absolutely no evidence on file 
showing that a medical emergency was present at the time of 
purchase and installation of his spas such that delay would 
have been hazardous to the veteran's life or health; as such, 
his claim for reimbursement of the cost of two spas must be 
denied.  Id.
The entire record in this case has been carefully reviewed; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

ORDER

Entitlement to a higher rate of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(n), based on the loss of use 
of the upper extremities, is granted.

Entitlement to an effective date earlier than June 12, 1989, 
for the award of a 100 percent combined rating for service-
connected disabilities is denied.

Entitlement to reimbursement for the cost of two spas located 
at properties in McAllen and LaGrange, Texas is denied.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance of propulsion as to preclude locomotion 
without the aid or braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  A special home 
adaptation grant is available to a veteran if he is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 or less visual 
acuity or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a).  

Upon review of the record, it is unclear at this time whether 
the veteran's service-connected disabilities result in loss 
of use of the lower extremities such as to preclude 
locomotion; i.e., whether he is unable to ambulate without 
the aid of braces, crutches, canes, or a wheelchair.  38 
C.F.R. § 3.809(d).  In this regard, it is relevant to note 
that the RO, in an August 1999 decision, denied the veteran's 
claim of service connection for a right hip disorder (claimed 
as secondary to service-connected disabilities); he timely 
filed a NOD in September 1999 but has not yet been furnished 
with a SOC.  The claims of service connection for a right hip 
disability and specially adapted housing or a special home 
adaptation grant are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994); See 
also Parker v. Brown, 7 Vet. App. 116 (1994).  In view of the 
regulatory requirements, noted above, clarification of 
whether the veteran wishes to appeal the claim of service 
connection for a right hip disability must be determined 
prior to adjudication of the claim for specially adapted 
housing or a special home adaptation grant. 

Additionally, it is noted that in August 1999, the RO denied 
the veteran's claim of service connection for a stomach 
disorder; and he filed a timely NOD with this rating decision 
in September 1999.  However, he has not yet been furnished 
with a SOC; as such, appropriate action must be taken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should issue the veteran a 
statement of the case with respect to his 
claims of service connection for right 
hip and stomach disorders, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on these issues.

2.  Thereafter, the claim for specially 
adapted housing or a special home 
adaptation grant should be reviewed in 
light of the RO's determination regarding 
service connection for a right hip 
disability.  If the RO denies the claim 
for specially adapted housing or a 
special home adaptation grant, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond.  Then the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		

	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



